Motion Granted; Appeal Dismissed and Memorandum Opinion filed
November 18, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00564-CV

                       VINCENT ZAHORIK, Appellant
                                        V.

 METROPLITAN LIFE INSURANCE COMPANY, MOHSIN NOON, AMY
     CATCHING, AND SUZANNE WYZINSKI-SMITH, Appellee

                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-61851

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed June 24, 2014. The clerk’s record
was filed September 11, 2014. No reporter’s record was taken. No brief was filed.

      On October 21, 2014, appellee filed a motion to dismiss for want of
prosecution. See Tex. App. P. 42.3(b). Appellant filed no response. Accordingly,
appellee’s motion is granted and the appeal is ordered dismissed.
                                   PER CURIAM



Panel consists of Justices McCally, Brown and Wise.




                                       2